Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17174321 filed 02/11/2021. Claims 1-20
are pending and have been examined and fully considered.
Specification
The use of the term “Digi-Key Electronics”, “HitLights”, “Philips North America Corporation”, “Tuscom”, “Satco”, “Ohmite Manufacturing”, “New Sunshine”, “Homelife LED”, “Bluetooth Mesh Network”, “Eaton”, “LQ ThinQ App”, “LG Electronics”, “Windows Alarm & Clock App”, “Microsoft”, “Nichia”, “Samsung”, and “Seoul Semiconductor” [lines 16-23 pg. 18, lines 6-11 and 20-21 pg. 22, lines 10-13 pg. 25, lines 4-6 and 12-15 pg. 26, lines 5-9 pg. 27, and lines 7-9 pg. 28] which are a trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 2, 4- 9, 11, 16, 19, and 20 are objected to because of the following informalities: (See Below)
Claim 1 line 3-4, claim 7 line 2, claim 11 line 2, claim 16 line 2, and claim 19 line 3-4 states, “the housing”. Please amend to recite “the lamp housing” for proper claim language and antecedent basis. 
Claim 1 line 8, and claim 19 lines 3-4 states “the light emitters”. Please amend to recite “the UV light emitters” for proper claim language and antecedent basis. 
Claim 1 line 9, and claim 19 line 9 states “the emitters”. Please amend to recite “the UV light emitters” for proper claim language and antecedent basis. 
Claim 2 line 1, claim 4 line 2, claim 5 line 2, claim 6 lines 5-6, claim 7 line 3, claim 8 line 2, claim 9 line 2, claim 19 line 24 and 27, and claim 20 lines 5-6 states, “the UV emitters”. Perhaps applicant meant to write “the UV light emitters” for proper claim language and antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 line 12  recites the limitation "the LED lights".  There is insufficient antecedent basis for this limitation in the claim. No “LED lights” were mentioned in previous parts of claim 10. Also, in previous parts of claim 10 it says “UVA LED lights”, “UVB LED lights”, and “UVC LED lights”, giving the option to have different types of UV LED lights, it is unclear if “the LED lights" in claim 10 is referring to the “UVA LED lights”, “UVB LED lights”, and “UVC LED lights” or only one of them. Also no “LED lights” were mentioned in previous parts of claim 10. Claims 11-18 are further rejected by virtue of their dependence upon indefinite claim 10. 

Claim 11 line 5-6  recites the limitation "the lights".  There is insufficient antecedent basis for this limitation in the claim. No “lights” were mentioned in previous parts of claim11 and 10. Also, in previous parts of claim 11 and 10 it says “UVA LED lights”, “UVB LED lights”, and “UVC LED lights”, giving the option to have different types of UV LED lights, it is unclear if “the lights" in claim 11 and 10 is referring to the “UVA LED lights”, “UVB LED lights”, and “UVC LED lights” or only one of them. Also no “ lights” were mentioned in previous parts of claim 10 and 11. Claims 12-18 are further rejected by virtue of their dependence upon indefinite claim 10. 

Claim 11 line 1  recites the limitation "the UV LED lights".  There is insufficient antecedent basis for this limitation in the claim. No “UV LED lights” were mentioned in previous parts of claim 11 and 10. Also, in previous parts of claim 11 and 10 they say “UVA LED lights”, “UVB LED lights”, and “UVC LED lights”, giving the option to have different types of UV LED lights, it is unclear if “the UV LED lights" in claim 10 is referring to the “UVA LED lights”, “UVB LED lights”, and “UVC LED lights” or only one of them. Also no “UV LED lights” were mentioned in previous parts of claim 10 and 11. Claims 12-18 are further rejected by virtue of their dependence upon indefinite claim 10. 

Claim 14 line 6, and claim 18 line 2  recites the limitation "the UV emitters".  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the UV emitters” is in reference to any or all of the UVC, UVA, and/or UVB LED lights from claim 12 or additional UV emitters.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luk et al (US20200309703A1).

Regarding claim 1 Luk teaches: 
A multi - band UV light device [abstract] ,comprising: 
a deep bottom box 1020 – the lamp housing – with UVA/UVB/UVC LED emitters 1080A-C [Fig. 16; Para. 0111]:
a plurality of rows of UVA/UVB/UVC LED emitters 1080A-C [Fig. 16; Para. 0111] , 
coupled to the deep bottom box 1020 [Fig. 16; Para. 0111] and disposed linearly and longitudinally along a single wall [Fig. 16] of the deep bottom box 1020 [Fig. 16; Para. 0111];
wherein each row includes an array of clusters of UVA/UVB/UVC LED emitters [Fig. 16; Para. 0111], 
each cluster including a diverse set of UV emitters [abstract], 
wherein the UV emitters are diverse in the frequency spectrum of light emission between at least two of the UV emitters in the cluster [Fig. 16; Para. 0111; abstract]; 
wherein the clusters of each row have consistent light emitter placement configuration with respect to clusters within the same row [Fig. 16; Para. 0111]; 
and wherein the clusters of a first row have a different configuration than the clusters of a second row [Fig. 16 – Also please see the plurality of annotated Fig. 16s below the Office Action for greater detail on interpretation of rows];
and a battery [para. 0111] coupled to the deep bottom box 1020 opposite the single wall and in functional communication with the UVA/UVB/UVC LED emitters 1080 A-C [Fig. 16; Para. 0111]. 

Regarding claim 2 Luk teaches: 
The ultraviolet lamp of Claim 1, 
wherein the UV emitters are selected from the group consisting of: UVA LED emitters 1080 A: UVB LED emitters 1080B; and UVC LED emitters 1080C [Fig. 16; Abstract; Para. 0111].


NOTE: For claims 1-2 see the plurality of Fig. 16s below for greater detail.
[AltContent: arrow][AltContent: textbox (Single wall = Single face)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st to 3rd rows of UV emitters, where each row comprises of a cluster diverse set of UV emitters =  UVA/UVB/UVC LED emitters 1080A-C. )][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: rect][AltContent: textbox (UV Emitters)][AltContent: textbox (Lamp housing = deep bottom box 1020)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    756
    644
    media_image1.png
    Greyscale

[AltContent: textbox (Front surface of the deep bottom box 1020 = lamp housing)][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (First Alternative to 1st row comprised of 2 UVC LED emitters 1080C, 1 UVA LED emitters 1080A, and 1 UVB LED emitters 1080B. )][AltContent: arrow][AltContent: textbox (First Alternative to 2nd row comprised of 1 UVC LED emitter 1080C, 2 UVA LED emitters 1080A, and 2 UVB LED emitters 1080B. )]
    PNG
    media_image1.png
    756
    644
    media_image1.png
    Greyscale

[AltContent: textbox (1st alternative 3rd  row comprising 1 UVB LED emitters 1080B, and 1 UVC LED emitters 1080C. )][AltContent: textbox (2nd alternative 1st row comprising a UVA, a UVB, and a UVC LED emitter 1080 A-C. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd alternative 2nd  row comprising of 2 UVA LED emitters 1080A, 1 UVB LED emitters 1080B, and 1 UVC LED emitters 1080C. )][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    756
    644
    media_image1.png
    Greyscale


[AltContent: textbox (4th row comprising of one UVC LED emitter 1080C)][AltContent: textbox (2nd alternative 3rd row comprising of one UVC and one UVA, and two UVB LED emitters 1080 A-C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd alternative 2nd row comprising of one UVC and one UVA LED emitter 1080 A/C)][AltContent: arrow][AltContent: textbox (3rd alternative 1st row comprising of one UVA and one UVB LED emitter 1080 A-B.)][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    756
    644
    media_image1.png
    Greyscale

Regarding claim 7 Luk teaches: 
The ultraviolet lamp of Claim 1, 
further comprising an LED circuit board 1070 disposed within the deep bottom box 1020 [Para. 0111; Fig. 16],
in communication with the battery [Para. 0111], and coupled to the UVA/UVB/UVC LED emitters 1080A-C [Para. 0111; Fig. 16].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al as applied to claim 2 above.
Regarding claim 3 Luk teaches: 
The ultraviolet lamp of Claim 2, 
further comprising a third row [Fig. 16], wherein:
teaches three rows with UVA-C LED emitters 1080A-C, where each row has one UVA LED emitter 1080A, one UVB LED emitter 1080B, and one UVC LED emitter 1080C [Fig. 16].

Luk does not teach: 
the clusters of the first row include two UVC LED lights, one UVA LED light, and one UVB LED light; 
the clusters of the second row include two UVA LED lights, one UVB LED light, and one UVC LED light;
the clusters of the third row include two UVB LED lights, one UVA LED light, and one UVC LED light.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional LEDs in each row taught in Luk because one skilled in the art would recognize that additional LEDs would provide the advantage of increasing the disinfection ability by increasing the amount of UV light that is the object is exposed to. Furthermore the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP § 2144.04 VI(B)]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known method with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Note: See images of Fig. 16 above for greater detail

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al as applied to claim 1 above, and further in view of Wei et al (CN 112336887 A).

Regarding claim 4 Luk teaches:  
•	The ultraviolet lamp of Claim 1, 
•	further comprising a IC controller [Para. 0082]
•	in 
•	and in communication with the driver [Para. 0082], 
•	The part of claim 4 that says, “wherein the wireless controller has an on-mode and an off-mode.” is a functional limitation. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, Luk only needs to show the necessary structure to perform such function, and Luk teaches such structure being the IC controller (part of the LED control electronics) as outlined a previous part of claim 4. Whether, the IC controller has an on/off mode, it is a functional limitation and does not add any structure [Para. 0082]. Furthermore it would be obvious to turn the controller on/off to control when it is being used or not being used.

Furthermore, Fig. 16 (embodiment 3) of Luk does not go in detail of the IC controller, which is part of the LED control electronics, but with Fig. 1 (embodiment 1) of Luk it goes in detail about the functionality of the IC controller. It is obvious to combine the teachings of the IC controller taught in embodiment 1 into embodiment 3 because both embodiments are UV lamps just variations of the UV lamp claimed in Luk and both have a controller.   

Luk mentions and IC controller and UV LED emitters, but does not teach:
further comprising a wireless controller in wireless

Wei teaches a sterilization device with UV light used for sterilization purposes [Abstract]:
further comprising a wireless remote control [lines 82-84] in wireless

Luk and Wei are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a device that uses UV LEDs to sterilize and remove bacteria from a desired source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the IC controller taught in Luk with the wireless remote control because Wei teaches that having the wireless remote control allows for the advantage of allowing user to  receive feedback and monitor the parameters of device [Lines 256-270]. Furthermore, the simple substitution of one known element for another (i.e. one controller for another) is likely to be obvious when predictable results are achieved (i.e. monitor parameters in device as taught by Wei) [MPEP §2143(B)].

Claim(s) 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al as applied to claim 1 and 7 above, and further in view of Taghipour et al (US 20190062180 A1).. 	

	Regarding claim 5 Luk teaches: 
The ultraviolet lamp of Claim 1,

Luk does not teach:
 wherein the UV emitters are selectably dimmable at least one of: individually, by cluster, or by row.

Taghipour teaches an apparatus with UV LEDs to sterilize a desired source [Para. 0038]:
wherein the UV LEDs are selectably dimmable by cluster [Para. 0080]. 

Luk and Taghipour are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a device that uses UV LEDs to sterilize and remove bacteria from a desired source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDs of Luk such that they are programmed to be selectively dimmable because of the benefits taught by Taghipour, which teaches the UV LEDs provide the advantage of facilitating appropriate radiation energy based on operating conditions [Para. 0080]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known method with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Regarding claim 6, modified Luk teaches: 
•	The ultraviolet lamp of Claim 5, further comprising: 
•	A light sensor [Para. 0043], 
•	in communication with the power source (the light sensor is located in the center of a particulate collector 180 which is near wires 160A/B that guide power from the power supply unit- the power source- to the device [Para. 0043 and 0084; Fig. 1]), 
•	wherein in a negative detection no occupants are sensed by the light sensor [Para. 0043], 
•	and in a positive detection occupants are sensed by the occupancy sensor [Para. 0043]. 
•	and a LED control electronics including instructions for automatically dimming the UV emitters (see claim 5 in regards to the automatically dimming the UV emitters) when the light sensor is in a positive detection [Para. 0043, 0083, 0084 abstract]. This part of claim 6 that says, “but not dimming all emitters the same amount.” is a functional limitation. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Luk only needs to show the necessary structure to perform such function, and modified Luk teaches such structure being the LED control electronics = control module, light sensor = occupancy sensor, and programmably dimmable UV LEDs = dimming UV emitters, as outlined a previous parts of claim 6, 5, and 1. Whether, the LED control electronics can/cannot dim all UV emitters to a different amount, is a functional limitation and does not add any structure [Para. 0043, 0084, and 0083; abstract of Luk and Para. 0080 of Taghipour].

 Furthermore, Fig. 16 (embodiment 3) of Luk does not go in detail of the LED control electronics, particulate collector 180, and wires 160 A/B but with Fig. 1 (embodiment 1) of Luk it goes in detail about the functionality of the LED control electronics, particulate collector 180, and wires 160 A/B. It is obvious to combine the teachings of the LED control electronics, particulate collector 180, and wires 160 A/B taught in embodiment 1 into embodiment 3 because both embodiments are UV lamps just variations of the UV lamp claimed in Luk.  

Regarding claim 8, Luk teaches:  (103)
•	The ultraviolet lamp of Claim 7, 

Luk does teach a printed circuit board and UV LED emitters, as discussed previously, but does not teach:
•	further comprising a plurality of heat sinks disposed behind the printed circuit board opposite the UV emitters.

Taghiour teaches an apparatus with UV LEDs to sterilize a desired source [Para. 0038]:
•	further comprising a plurality of heat sinks [Para. 0059] disposed behind the printed circuit board (PCB) [Para. 0059] opposite the UV LEDs 30 [Para. 0041 and 0059]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate heat sinks disposed behind the PCB opposite the UV LEDs into the device of Luk because Taghiour teaches that having heat sinks allows for the advantage of being an active/passive thermal heat removal [Para. 0059]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Regarding claim 9 modified Luk teaches: (USC 103)
•	The ultraviolet lamp of Claim 8, 
•	further comprising a glass lens cover [Para. 0043] disposed in front of the UVA/UVB/UVC LED emitters [para. 0043] – Although Luk teaches only one glass lens cover [MPEP § 2144.04 VI(B)] states “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. Adding more glass lens cover does not change the expected result produced. 
•	opposite the heat sinks (see claim 8 in regards to heat sinks).

The embodiment of Fig. 16 does not expressly teach a glass lens cover. The embodiment of Fig. 1 does teach a glass lens cover that provides the benefit of allowing UV light to pass through and also serves as a protective barrier to prevent damage to the UV LED emitters [Para. 0056]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the glass lens cover from embodiment Fig. 1 to the embodiment of Fig 16 because of the glass lens cover provides the benefit of allowing UV light to pass through and also serves as a protective barrier to prevent damage to the UV LED emitters [Para. 0056]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Claim(s) 10-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al, in view of Taghipour et al (US 20190062180 A1).

Regarding claim 10 Luk teaches: 
A multi - band UV light device [Abstract] comprising: 
a deep bottom box 1020 having a rectangular front surface [Fig. 16; Para. 0111];
a plurality of 
a plurality of 
a plurality of 
a LED controller functionally coupled to the plurality of UVA, UVB, and UVC LED emitters 1080A-C [Fig. 16; Para. 0111] . 
and a battery, coupled to an inside region of the deep bottom box 1020 [Fig. 16; para. 0111] and in functional communication with the UV LED emitters [Para. 0053].

Luk does not teach:
A dimmable UV lamp or wherein the controller is programmed to control the dimming thereof. 

Taghipour teaches an apparatus with UV LEDs to sterilize a desired source [Para. 0038]:
A dimmable UV LED assembly [Fig. 1D; Para. 0080] comprising: 

Luk and Taghipour are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a device that uses UV LEDs to sterilize and remove bacteria from a desired source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDS and controller of Luk such that they are programmed to be selectively dimmable because of the benefits taught by Taghipour, which teaches the UV LEDs provide the advantage of facilitating appropriate radiation energy based on operating conditions [Para. 0080]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known method with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Regarding claim 11 modified Luk teaches: 
The dimmable ultraviolet lamp of Claim 10,
wherein the UVA/UVB/UVC LED emitters 1080A-C are disposed in a plurality of rows coupled to the Deep bottom box 1020 and disposed linearly and longitudinally along a single wall of the deep bottom box 1020 [Fig.16; para. 0111]:
wherein each row includes an array of clusters of UVA/UVB/UVC LED emitters 1080A-C [Fig. 16; Para. 0111],
each cluster including a diverse set of UVA/UVB/UVC LED emitters [Fig. 16; Para. 0111], 
wherein the UVA/UVB/UVC LED emitter 1080A-C are diverse in the frequency spectrum of light emission between at least two of the UVA/UVB/UVC LED emitter 1080A-C in the cluster [Fig. 16; Para. 0111; abstract]; 
wherein the clusters of each row have consistent UVA/UVB/UVC LED emitter 1080A-C placement configuration with respect to clusters within the same row [Fig. 16; Para. 0111]; 
and wherein the clusters of a first row have a different configuration than the clusters of a second row [Fig. 16]

Regarding claim 12 modified Luk teaches: 
The dimmable ultraviolet lamp of Claim 11, 
further comprising a third row [Fig. 16], wherein:
three rows with UVA-C LED emitters 1080A-C, where each row has one UVA LED emitter 1080A, one UVB LED emitter 1080B, and one UVC LED emitter 1080C [Fig. 16].

       Modified Luk does not teach: 
the clusters of the first row include two UVC LED lights, one UVA LED light, and one UVB LED light; 
the clusters of the second row include two UVA LED lights, one UVB LED light, and one UVC LED light;
the clusters of the third row include two UVB LED lights, one UVA LED light, and one UVC LED light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional LEDs in each row taught in Luk because additional LEDs would provide and advantage of increasing the disinfection ability by increasing the amount of UV light that is the object is exposed to. Furthermore the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP § 2144.04 VI(B)]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known method with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Note: See images of Fig. 16 above for greater detail for claims 10-12.

Regarding claim 13 modified Luk teaches the dimmable ultraviolet lamp of Claim 12,

Modified Luk does not teach:
wherein the UV emitters are selectably dimmable at least one of: individually, by cluster, or by row.

Taghipour further teaches an apparatus with UV LEDs to sterilize a desired source [Para. 0038]:
wherein the UV LEDs are selectably dimmable by cluster [Para. 0080]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDS and controller of Luk such that they are programmed to be selectively dimmable because of the benefits taught by Taghipour, which teaches the UV LEDs provide the advantage of facilitating appropriate radiation energy based on operating conditions [Para. 0080]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known method with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).
 
Regarding claim 14, modified Luk teaches:  
•	The dimmable ultraviolet lamp of Claim 13, further comprising:
•	A light sensor [Para. 0043], 
•	in communication with the power source (the light sensor is located in the center of a particulate collector 180 which is near wires 160A/B that guide power from the power supply unit- the power source- to the device [Para. 0043 and 0084; Fig. 1]), 
•	wherein in a negative detection no occupants are sensed by the light sensor [Para. 0043], 
•	and in a positive detection occupants are sensed by the occupancy sensor [Para. 0043]. 
•	an LED control electronics including instructions for automatically dimming the UV emitters (see claim 10 in regards to the automatically dimming the UV emitters) when the light sensor is in a positive detection [Para. 0043, 0083, 0084; abstract]
•	This part of claim 14 that says, “but not dimming all emitters the same amount.” is a functional limitation. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Luk only needs to show the necessary structure to perform such function, and modified Luk teaches such structure being the LED control electronics = control module, light sensor = occupancy sensor, and programmably dimmable UV LEDs = dimming UV emitters, as outlined a previous parts of claim 10-13. Whether, the LED control electronics can/cannot dim all UV emitters to a different amount, is a functional limitation and does not add any structure [Para. 0043, 0084, and 0083; abstract of Luk and Para. 0080 of Taghipour].

Furthermore, Fig. 16 (embodiment 3) of Luk does not go in detail of the LED control electronics, particulate collector 180, and wires 160 A/B but with Fig. 1 (embodiment 1) of Luk it goes in detail about the functionality of the LED control electronics, particulate collector 180, and wires 160 A/B. It is obvious to combine the teachings of the LED control electronics, particulate collector 180, and wires 160 A/B taught in embodiment 1 into embodiment 3 because both embodiments are UV lamps just variations of the UV lamp claimed in Luk.  

Regarding claim 16, modified Luk teaches: (103)
•	The dimmable ultraviolet lamp of Claim 12, 
•	further comprising an LED circuit board 1070 disposed within the deep bottom box 1020 [Para. 0111; Fig. 16],
•	in communication with the battery [Para. 0111],
•	and coupled to the UVA/UVB/UVC LED emitters 1080A-C [Para. 0111; Fig. 16].

Regarding claim 17, modified Luk teaches: (103)
•	The dimmable ultraviolet lamp of Claim 16, 

Luk does teach a printed circuit board and UV LED emitters, but does not teach:
•	further comprising a plurality of heat sinks disposed behind the printed circuit board opposite the UV lights.

Taghiour further teaches an apparatus with UV LEDs to sterilize a desired source [Para. 0038]:
•	further comprising a plurality of heat sinks [Para. 0059] disposed behind the printed circuit board (PCB) [Para. 0059] opposite the UV LEDs 30 [Para. 0041 and 0059]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate heat sinks disposed behind the PCB opposite the UV LEDs into the device of Luk because Taghiour teaches that having heat sinks allows for the advantage of being an active/passive thermal heat removal [Para. 0059]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Regarding claim 18, modified Luk teaches: (103)
•	The dimmable ultraviolet lamp of Claim 17,
•	further comprising a glass lens cover [Para. 0043] disposed in front of the UVA/UVB/UVC LED emitters [para. 0043] – Although Luk teaches only one glass lens cover § 2144.04 VI(B) states “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. Adding more glass lens cover does not change the expected result produced. 
•	opposite the heat sinks (see claim 17 in regards to heat sinks).

The embodiment of Fig. 16 does not expressly teach a glass lens cover. The embodiment of Fig. 1 does teach the glass lens cover that provides the benefit of allowing UV light to pass through and also serves as a protective barrier to prevent damage to the UV LED emitters [Para. 0056]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the glass lens cover from embodiment Fig. 1 to the embodiment of Fig 16 because of the glass lens cover provides the benefit of allowing UV light to pass through and also serves as a protective barrier to prevent damage to the UV LED emitters [Para. 0056]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al and Taghipour et al as applied to claim 12 above, and further in view of Wei et al (CN 112336887 A).
Regarding claim 15, modified Luk teaches: (103)
•	The dimmable ultraviolet lamp of Claim 12, 
•	further comprising a IC controller [Para. 0082], 
•	in wireless communication with the UV LED emitters [Para. 0083]
•	and in communication with the driver [Para. 0082], 
•	The part of claim 15 that says, “wherein the wireless controller has an on-mode and an off-mode.” is a functional limitation. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Luk only needs to show the necessary structure to perform such function, and modified Luk teaches such structure being the IC controller as outlined a previous part of claim 15. Whether, the IC controller has an on/off mode, it is a functional limitation and does not add any structure [Para. 0082]. Furthermore it would be obvious to turn the controller on/off to control when it is being used or not being used.

Furthermore, Fig. 16 (embodiment 3) of Luk does not go in detail of the IC controller, which is part of the LED control electronics, but with Fig. 1 (embodiment 1) of Luk it goes in detail about the functionality of the IC controller. It is obvious to combine the teachings of the IC controller taught in embodiment 1 into embodiment 3 because both embodiments are UV lamps just variations of the UV lamp claimed in Luk.  

Luk mentions an IC controller and UV LED emitters, but does not teach:
•	further comprising a wireless controller in wireless communication with the UV emitters,

Wei teaches a sterilization device with UV light used for sterilization purposes [Abstract]:
further comprising a wireless remote control [lines 82-84] in wireless

Luk and Wei are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a device that uses UV LEDs to sterilize and remove bacteria from a desired source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the IC controller taught in Luk with the wireless remote control because Wei teaches that having the wireless remote control allows for the advantage of allowing user to  receive feedback and monitor the parameters of device [Lines 256-270]. Furthermore, the simple substitution of one known element for another (i.e. one controller for another) is likely to be obvious when predictable results are achieved (i.e. monitor parameters in device as taught by Wei) [MPEP §2143(B)].

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al, in view of Wei et al (CN 112336887 A) and Taghipour et al (US 20190062180 A1).

Regarding claim 19, Luk teaches: (103)
•	A multi - band UV light device [abstract] ,comprising: 
•	a deep bottom box 1020 – the lamp housing – with UVA/UVB/UVC LED emitters 1080A-C [Fig. 16; Para. 0111]:
•	a plurality of rows of UVA/UVB/UVC LED emitters 1080A-C [Fig. 16; Para. 0111] , 
•	coupled to the deep bottom box 1020 [Fig. 16; Para. 0111] and disposed linearly and longitudinally along a single wall [Fig. 16] of the deep bottom box 1020 [Fig. 16; Para. 0111];
•	wherein each row includes an array of clusters of UVA/UVB/UVC LED emitters [Fig. 16; Para. 0111], 
•	each cluster including a diverse set of UV emitters [abstract], 
•	wherein the UV LED emitters are diverse in the frequency spectrum of light emission between at least two of the UV LED emitters in the cluster [Fig. 16; Para. 0111; abstract]; 
•	wherein the clusters of each row have consistent light emitter placement configuration with respect to clusters within the same row [Fig. 16; Para. 0111]; 
•	and wherein the clusters of a first row have a different configuration than the clusters of a second row [Fig. 16];
•	 a third row [Fig. 16]; 
•	teaches three rows with UVA-C LED emitters 1080A-C, where each row has one UVA LED emitter 1080A, one UVB LED emitter 1080B, and one UVC LED emitter 1080C [Fig. 16].

•	and a battery [para. 0111] coupled to the deep bottom box 1020 opposite the single wall and in functional communication with the UVA/UVB/UVC LED emitters 1080 A-C [Fig. 16; Para. 0111],
•	and a IC controller [Para. 0082]
•	in 
•	and in communication with the driver [Para. 0082], 
•	The part of claim 19 that says, “wherein the wireless controller has an on-mode and an off-mode.” is a functional limitation. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, Luk only needs to show the necessary structure to perform such function, and Luk teaches such structure being the IC controller as outlined a previous part of claim 19. Whether, the IC controller has an on/off mode, it is a functional limitation and does not add any structure [Para. 0082].

Luk does not teach: 
•	the clusters of the first row include two UVC LED lights, one UVA LED light, and one UVB LED light; 
•	the clusters of the second row include two UVA LED lights, one UVB LED light, and one UVC LED light;
•	the clusters of the third row include two UVB LED lights, one UVA LED light, and one UVC LED light.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional LEDs in each row taught in Luk because additional LEDs would provide and advantage of increasing the disinfection ability by increasing the amount of UV light that is the object is exposed to. Furthermore the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP § 2144.04 VI(B)]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known method with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Note: See images of Fig. 16 above for greater detail.


Also, Luk mentions UV LED emitters = UV emitter, but does not teach:
wherein the UV emitters are selectable dimmable at least one of: individually, by cluster, or by row.

Taghipour teaches an apparatus with UV LEDs to sterilize a desired source [Para. 0038]:
wherein the UV LEDs are selectable dimmable by cluster [Para. 0080].

Luk and Taghipour are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a device that uses UV LEDs to sterilize and remove bacteria from a desired source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LEDS and controller of Luk such that they are programmed to be selectively dimmable because of the benefits taught by Taghipour, which teaches the UV LEDs provide the advantage of facilitating appropriate radiation energy based on operating conditions [Para. 0080]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in art could have combined the elements as claimed by known method with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Modified Luk mentions an IC controller and UV LED emitters, but does not teach:
further comprising a wireless controller in wireless

Wei teaches a sterilization device with UV light used for sterilization purposes [Abstract]:
further comprising a wireless remote control [lines 82-84] in wireless

Luk, Taghipour, and Wei are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a device that uses UV LEDs to sterilize and remove bacteria from a desired source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the IC controller taught in Luk with the wireless remote control because Wei teaches that having the wireless remote control allows for the advantage of allowing user to  receive feedback and monitor the parameters of device [Lines 256-270]. Furthermore, the simple substitution of one known element for another (i.e. one controller for another) is likely to be obvious when predictable results are achieved (i.e. monitor parameters in device as taught by Wei) [MPEP §2143(B)].

NOTE: For claim 19 please look at the plurality of Fig. 16 images above for more detail. 

Regarding claim 20, modified Luk teaches: (103)
•	The ultraviolet lamp of Claim 19, further comprising: 
•	A light sensor [Para. 0043], 
•	in communication with the power source (the light sensor is located in the center of a particulate collector 180 which is near wires 160A/B that guide power from the power supply unit- the power source- to the device [Para. 0043 and 0084; Fig. 1]), 
•	wherein in a negative detection no occupants are sensed by the light sensor [Para. 0043], 
•	and in a positive detection occupants are sensed by the occupancy sensor [Para. 0043]. 
•	and a LED control electronics including instructions for automatically dimming the UV emitters (see claim 19 in regards to automatically dimming the UV emitters) when the light sensor is in a positive detection [Para. 0043, 0084, 0083; abstract]. However the part of the claim 20 that says, “but not dimming all emitters the same amount.” is a functional limitation. Therefore, this part of the claim falls under the MPEP 2114 section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, modified Luk only needs to show the necessary structure to perform such function, and modified Luk teaches such structure being the LED control electronics = control module, UV LEDs = UV emitters, light sensor = occupancy sensor as outlined a previous parts of claim 19 an 20. Whether, the LED controller can/cannot dim all emitters to a different amount, is a functional limitation and does not add any structure [Para. 0043, 0084, 0083; abstract or Luk and Para. 0080 of Taghipour].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
KR 20160054731 A – teaches a device with a UV LED lamp set up, controller to control LEDs, a plurality of UV LED rows, housing, shield/cover. 
US 20180201521 A1 – teaches an apparatus with UV LEDs, microcontrollers, housing, and lenses.
US 20170280737 A1 – teaches an apparatus with UV LEDs, controllers, and housing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L.T./
Examiner, Art Unit 1795

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795